TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00190-CV



                                     Rosalind Isaac, Appellant

                                                   v.

                                      Midfirst Bank, Appellee


          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 14-0056-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant Rosalind Isaac seeks to appeal the trial court’s judgment in a forcible-

detainer suit. See Tex. Prop. Code § 24.002. On October 14, 2014, Isaac filed a pro se brief. The

brief, which appears to be a copy of a pleading in some other unidentified case, wholly fails to

comply with the briefing requirements of Rule 38 of the Texas Rules of Appellate Procedure. See

Tex. R. App. P. 38.1. For example, the brief does not (1) contain any statement of facts, (2) articulate

any issues or points to be decided, or (3) present any argument or cite to authorities. As a result, we

cannot discern what question of law, if any, we have been asked by Isaac to answer. See Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.).
               Accordingly, Isaac is ordered to file an amended brief complying with the formal and

substantive rules of appellate procedure on or before December 4, 2014. If Isaac fails to comply with

this order, this Court may strike appellant’s brief and dismiss this appeal. See Tex. R. App. P. 38.9.

               It is so ordered this 5th day of November, 2014.



Before Justices Puryear, Pemberton, and Field




                                                  2